DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US 5,970,809).  Nam discloses:
With regard to claim 1 - A vehicle comprising: 
a chassis; 
an engine coupled to the chassis and comprising a crankshaft defined by a crankshaft centerline; 
a front axle coupled to the chassis and defined by a front axle centerline; 
a rear axle coupled to the chassis and defined by a rear axle centerline, and comprising a rear axle spiral bevel set 60 (“Meanwhile, the power output gear 65 engages with the power input gear 63 and is integrated with a pinion shaft 60, thus transmitting the engine power from the power input gear 63 to the pinion shaft 60. The above pinion shaft 60 transmits the engine power to the rear wheels of the tractor, thus allowing the tractor to be travelled.” – column 4, lines 59-64); and 
a transmission 100 coupled to the chassis, and disposed between the engine and rear axle, the transmission comprising: 
a front input shaft 31, comprising an input shaft axis, the front input shaft coupled to the engine and operably receiving rotational power from the engine; and 
a front output shaft 903 (“front wheel drive shaft”), comprising an output shaft axis, the front output shaft coupled to the front axle at the front axle centerline and operably providing the rotational power from the transmission to the front axle; 
wherein the transmission is dimensioned to operably fit in a vertical drop distance comprising a vertical distance between the input shaft axis and the output shaft axis; and 
wherein the vertical drop distance comprises a sum of a front axle vertical drop- set, comprising a distance between the front axle centerline and the rear axle centerline, and a rear axle vertical drop, comprising a distance between the crankshaft centerline and the rear axle centerline (see below).

    PNG
    media_image1.png
    575
    786
    media_image1.png
    Greyscale


With regard to claim 2 - comprising a rear axle riser set 600 coupled with the transmission 100 and coupled with the rear axle at the rear axle spiral bevel set 60 and operably providing the rotational power from the transmission to the rear axle (see Fig. 4).

With regard to claim 3 - the rear axle riser set 600 disposed forward of the rear axle, and rearward of the transmission 100, wherein the rear axle spiral bevel 60 set is disposed at a forward side of the rear axle (see Fig. 1).

With regard to claim 5 - the rear axle riser set coupled with the transmission 100 at the rearward side of the transmission along the output shaft axis 903.

With regard to claim 9 - comprising a rear single mesh power take off (PTO) 105 operably engaged with the rear of the transmission to selectably provide rotational power to a PTO coupler at the rear of the chassis.

With regard to claim 10 - comprising a front wheel drive clutch 901 operably coupled to the front output shaft 903 to control rotational power output to the front axle.

With regard to claim 11 - comprising a front drive shaft 903 operably coupled to, and disposed between, the front axle and the front wheel drive clutch 901.

With regard to claim 12 - A power train for a vehicle that has a chassis, 
a front axle coupled to the chassis and defined by a front axle centerline, 
a rear axle coupled to the chassis and defined by a rear axle centerline, and comprising a rear axle spiral bevel set 60 (“Meanwhile, the power output gear 65 engages with the power input gear 63 and is integrated with a pinion shaft 60, thus transmitting the engine power from the power input gear 63 to the pinion shaft 60. The above pinion shaft 60 transmits the engine power to the rear wheels of the tractor, thus allowing the tractor to be travelled.” – column 4, lines 59-64); and 
a transmission 100 disposed between the engine and rear axle, the transmission comprising: 
a front input shaft 31, comprising an input shaft axis, the front input shaft coupled to the engine and operably receiving rotational power from the engine; and 
a front output shaft 903 (“front wheel drive shaft”), comprising an output shaft axis, the front output shaft coupled to the front axle at the front axle centerline and operably providing the rotational power from the transmission to the front axle; 
wherein the transmission is dimensioned to operably fit in a vertical drop distance comprising a vertical distance between the input shaft axis and the output shaft axis; and 
wherein the vertical drop distance comprises a sum of a front axle vertical drop- set, comprising a distance between the front axle centerline and the rear axle centerline, and a rear axle vertical drop, comprising a distance between the crankshaft centerline and the rear axle centerline

With regard to claim 13 - comprising a rear axle riser set 600 coupled with the transmission 100 and coupled with the rear axle at the rear axle spiral bevel set 60 and operably providing the rotational power from the transmission to the rear axle (see Fig. 4).

With regard to claim 14 - the rear axle riser set 600 disposed forward of the rear axle, and rearward of the transmission 100, wherein the rear axle spiral bevel 60 set is disposed at a forward side of the rear axle (see Fig. 1).
With regard to claim 16 - comprising a rear single mesh power take off (PTO) 105 operably engaged with the rear of the transmission to selectably provide rotational power to a PTO coupler at the rear of the chassis.

With regard to claim 17 - comprising a front wheel drive clutch 901 operably coupled to the front output shaft 903 to control rotational power output to the front axle.

With regard to claim 18 - comprising a front drive shaft 903 operably coupled to, and disposed between, the front axle and the front wheel drive clutch 901.

Claim(s) 1-3, 5, 9-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prange (US 3,780,821).  Prange discloses:
With regard to claims 1 and 12 - A vehicle comprising: 
a chassis 11; 
an engine 17 coupled to the chassis and comprising a crankshaft defined by a crankshaft centerline; 
a front axle 13 coupled to the chassis and defined by a front axle centerline; 
a rear axle 35 coupled to the chassis and defined by a rear axle centerline, and comprising a rear axle spiral bevel set 52; and 
a transmission 14 coupled to the chassis, and disposed between the engine and rear axle 35, the transmission comprising: 
a front input shaft 40, comprising an input shaft axis, the front input shaft coupled to the engine and operably receiving rotational power from the engine; and 
a front output shaft 82, comprising an output shaft axis, the front output shaft coupled to the front axle at the front axle centerline and operably providing the rotational power from the transmission to the front axle; 
wherein the transmission is dimensioned to operably fit in a vertical drop distance comprising a vertical distance between the input shaft axis and the output shaft axis; and 
wherein the vertical drop distance comprises a sum of a front axle vertical drop- set, comprising a distance between the front axle centerline and the rear axle centerline, and a rear axle vertical drop, comprising a distance between the crankshaft centerline and the rear axle centerline (see Fig. 1, transmission 14 fitting between front axle and engine).

With regard to claims 2 and 13 - comprising a rear axle riser set 39 coupled with the transmission 14 and coupled with the rear axle 35 at the rear axle spiral bevel set 39 and operably providing the rotational power from the transmission to the rear axle (see Fig. 4).

With regard to claims 4 and 15 - the rear axle riser set 39 disposed rearward of the rear axle 35, wherein the rear axle spiral bevel set 52 is disposed at a rearward side of the rear axle 35.

With regard to claims 10 and 17 - comprising a front wheel drive clutch 88 operably coupled to the front output shaft 82 to control rotational power output to the front axle.

With regard to claims 11 and 18 - comprising a front drive shaft 90 operably coupled to, and disposed between, the front axle 82 and the front wheel drive clutch 88.



Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 26, 2022